Citation Nr: 0209126	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  01-02 799	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with mild disc bulging and protrusion, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to May 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
lumbosacral strain with mild disc bulging and protrusion. 

In December 2001, the Board remanded the case for an 
orthopedic and neurologic examination of the veteran's low 
back disability.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran subjectively complains of chronic low back 
pain; however, there is no credible evidence that such pain 
results in more than a slight limitation of motion; a 
disability comparable to more than mild intervertebral disc 
syndrome; or a lumbosacral strain manifested by more than 
characteristic pain on motion. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the veteran's lumbosacral strain with mild disc bulging and 
protrusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  In January 2002, the RO advised the veteran of 
the changes in the law brought about by the passage of the 
VCAA.  The veteran was provided an opportunity to identify 
additional evidence in support of his claim.  By letter 
received in April 2002, the veteran advised the RO that he 
had no additional evidence to submit.  Subsequent to the 
Board remand of December 2001, the veteran was afforded a new 
VA examination.  The examination included a review of the 
veteran's claims folder and addressed the question central to 
the issue on appeal.  Thus, the Board finds that the RO 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Remanding to afford the RO an opportunity 
to consider the claim in light of the implementing 
regulations would serve to further delay resolution of the 
claim with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award an 
increased evaluation for a lumbar disorder.  He was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current nature 
and extent of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 2002 
U.S. Vet. App. Claims LEXIS 443 (June 19, 2002).  
Accordingly, a merits based review may be conducted.

The veteran contends that his low back disability is more 
severe than the current rating indicates.  Disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities  (Rating Schedule).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).   The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.   38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to receive a rating greater than 10 percent for a 
lumbosacral strain with mild disc bulging and protrusion, the 
evidence must show that the veteran suffers from at least a 
moderate limitation of lumbar motion.  Alternatively, the 
evidence must show muscle spasms on extreme forward bending, 
loss of lateral spine motion, unilateral in standing 
position.  Finally, an increased evaluation for an 
intervertebral disc syndrome requires a moderate 
intervertebral disc syndrome with recurrent attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294.  

The pertinent evidence of record includes a September 1999 
lumbar magnetic resonance imaging scan, and VA examination 
reports dated March 2000 and April 2002, respectively.  At 
the March 2000 examination the veteran could flex his low 
back from 0 to 85 degrees, and extend from 0 to 25 degrees.  
Lateral flexion was to 20 degrees on the right, and to 25 
degrees on the left.  Rotation was to 50 degrees on the 
right, and 55 degrees on the left.  On examination of April 
2002, the veteran flexed his low back from 0 to 90 degrees, 
showed extension to 30 degrees, and bilateral side bending to 
40 degrees.  He showed symptoms consistent with radiculopathy 
in his left leg, however, the examiner in 2002 found minimal 
objective findings and normal electromyogram findings.  
Further, deep tendon reflexes were 2 plus for each extremity, 
and sensation was judged to be intact.  In sum, the records 
do not show a moderate limitation of lumbar motion.  
Furthermore, neither study showed objective evidence of 
muscle spasm, spinal listing, abnormal mobility on forced 
motion, or loss of lateral spine motion.  Finally, there is 
no evidence that the veteran suffers from neurological 
findings or recurrent attacks consistent with a moderate 
intervertebral disc syndrome.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

The Board notes the veteran's complaints of low back pain and 
increased stiffness upon flare-up.  The most recent VA 
examination included that examiner's observation that there 
was pain with extremes of flexion, and with resisted back and 
leg extension.  While the examiner stated that degenerative 
disc disease and an annular tear at L5-S1 would cause 
significant pain, he opined that it was impossible to 
determine what loss of motion would occur upon flare-up.  The 
examiner noted that on examination the veteran was not then 
suffering from a flare-up, and he was able to perform full 
range of back motion.  Finally, the Board notes that such 
hallmark signs of painful pathology to include disuse atrophy 
and/or incoordination on use are no where to be seen in the 
clinical record.

Even assuming, arguendo, that the veteran experiences some 
lumbosacral pain (the very symptom for which service 
connection has been granted), the Board notes that 
characteristic pain on motion is contemplated in the 10 
percent evaluation currently assigned under Diagnostic Code 
5295.  In the absence of any credible indicia of functional 
loss associated with such pain, the record provides no basis 
for concluding that the veteran's pain is so disabling as to 
warrant an evaluation in excess of the currently assigned 10 
percent evaluation, to include during flare-ups.  Indeed, the 
currently assigned 10 percent evaluation is consistent with 
the intention underlying the rating schedule to recognize 
that actually painful, unstable, or maligned joints, due to 
healed injury, is entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59.  In 
other words, the RO has considered functional loss due to 
pain in the assignment of the current evaluation, and 
consideration of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 
provides no basis in this case for consideration of any 
higher evaluation under any pertinent provision of the rating 
schedule.

Accordingly, the Board finds that an increased rating is not 
warranted.  

Finally, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for lumbosacral strain with mild disc 
bulging and protrusion is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

